Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Underwood, 210 AD2d 994; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). That waiver encompassed the contention of defendant regarding the purported excessiveness of his sentence (see, People v Allen, 82 NY2d 761, 763; People v Griggs, 199 AD2d 1073, lv denied 83 NY2d 853; People v Callens, 199 AD2d 992, lv denied 83 NY2d 869). (Appeal from Judgment of Erie County Court, Drury, J.— Criminal Possession Controlled Substance, 2nd Degree.) Present—Denman, P. J., Pine, Callahan, Doerr and Balio, JJ.